NOTE: This order is nonprecedential.

  Wntteb $>tates ~ourt of ~peaIs
      for tbe jfeberaI ~trtUtt

              GUILLERMO MOJARRO,
                    Petitioner,
                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                Respondent,

                          AND

       UNITED STATES POSTAL SERVICE,
                 Intervenor.


                       2011-3079


     Petition for review of the Merit Systems Protection
          Board in case no. SF0752090694-I-1.


                     ON MOTION


   Before BRYSON, SCHALL, and PROST, Circuit Judges.
PER CURIAM.
                      ORDER
MOJARRO V. MSPB                                                2

    The court treats Guillermo Mojarro's motion "for En-
forcement of the Courts Remand Orders dated, November
4, 2011" as a motion to reopen his petition. A November
4, 2011 order remanded his petition to the Merit Systems
Protection Board (Board). The mandate in the case issued
long ago.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motion to reopen the petition is denied.


                                     FOR THE COURT


      DEC 21 2012                    lsI Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk



cc: Guillermo Mojarro                            U.s. COURf~~EALS FOR
                                                    THE FEDEFlt.'. r,mcuIT
    Michael Carney, Esq.
    Christopher L. Krafchek, Esq.                      DEC 27 201l
                                                         JANHOR8ALY
s26                                                         WBK